Title: From Thomas Jefferson to William Cabell Rives, 29 December 1822
From: Jefferson, Thomas
To: Rives, William Cabell


Dear Sir
Monticello
Dec. 29. 22
I was just about acknoleging your favor of the 19th when I recieved information from mr Cabell that you were absent on a visit to your family; and as the question you proposed to me was of some urgency, I have answered it to him. I borrow the pen of a grandaughter at the same time to send you a copy of that letter which I must pray you to accept as an answer to yours particularly.  this hope I shall add to it only my especial acknolegements for your diligent attention to this subject, and the assurances of my affectionate friendship & respectTh: Jefferson